UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

PRINCE RODGERS,

                                  Plaintiff,
         -v-                                       9:19-CV-419
                                                   (DNH/ATB)


DEBRA GUMBUS, Correction Officer/Law
Library Supervisor, Franklin Correctional
Facility; V. BARBER, Deputy Superintendent of
Programs/Law Library Administrator, Franklin
Correctional Facility; DARWIN LACLAIRE,
Superintendent, Franklin Correctional Facility;
RONALD FOSTER, Deputy Superintendent of
Security of Franklin Correctional Facility on
4/24/2017; M.J. KING, Deputy Superintendent
of Programs of Franklin Correctional Facility on
4/24/2017; KEVIN P. BRUEN, Deputy
Commissioner/Department Counsel for
DOCCS; ANTHONY ANNUCCI, Acting
Commissioner, DOCCS,

                                  Defendants.

--------------------------------

APPEARANCES:                                       OF COUNSEL:

PRINCE RODGERS
Plaintiff pro se
c/o Erwin's Barbershop
255 Grove Street
White Plains, NY 10601

HON. LETITIA JAMES                                 MARK G. MITCHELL, ESQ.
Attorney General for the State of New York         Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge
                                  DECISION and ORDER

         Pro se plaintiff Prince Rodgers brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On February 24, 2020, the Honorable Andrew T. Baxter, United States Magistrate

Judge, advised by Report-Recommendation that defendants' unopposed motion for partial

dismissal be granted and that defendants Bruen, Barber, and Annucci be dism issed. Plaintiff

timely filed objections to the Report-Recommendation.

         Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

         Therefore, it is

         ORDERED that

         Defendants' partial motion to dismiss is GRANTED, and all claims against

defendants Annucci, Barber and Bruen are DISMISSED W ITHOUT PREJUDICE.

         IT IS SO ORDERED.




Dated: March 18, 2020
       Utica, w York.




                                             -2-
